10/01/2021


           IN THE SUPREME COURT OF THE STA I E OF MONTANA
                                                                                        Case Number: DA 21-0275

                                  No. DA 21-0275


STATE OF MONTANA,

             Plaintiff and Appellee,
                                                                    FILED
      v.
                                                                     OCT 0 1 2021
RAFAEL BENJAMIN GRANA,                                             Bowen Greenwood
                                                                 Cle ric of Supreme Court
                                                                     State of Montana

             Respondent and Appellant.



                    MOTION FOR EXTENSION OF TIME


      COMES NOW, Brent Flowers, counsel of record for Defendant and

Appellant, and respectfully requests a 30 day extension of time, until November 3,

2021, in which to prepare, file, and serve the Appellant's Opening Brief in this

matter. This is Appellant's first extension request for the opening brief. The brief

is currently due on October 4, 2021. Opposing counsel has been contacted and

does not object.

                                             /s/ Brent Flowers

                                             Brent Flowers
                                             BEEBE & FLOWERS
                                             Attorneys for Appellant
                                             110 N. Warren St.
                                             P.O. Box 200
                                             Helena, Montana 5924
                                             brent@helenalegal.com
           IN THE SUPREME COURT OF THE STA IE OF MONTANA
                                 No. DA 21-0275


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

RAFAEL BENJAMIN GRANA,

             Respondent and Appellant.



                                       ORDER


      Upon consideration of Appellant's motion for extension of time, and good

cause appearing therefore,

      IT IS HEREBY ORDERED that Appellant is granted an extension of time to

and including November 3, 2021, within which to prepare, file, and serve the

Opening Brief on appeal.




                                       Clerk of Court